Order entered November 30, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-22-00483-CR

                   RONALD KARL SHERMAN JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the County Criminal Court No. 10
                           Dallas County, Texas
                     Trial Court Cause No. M1970682

                                     ORDER

      Before the Court is appellant’s November 28, 2022 second motion for

extension of time to file appellant’s brief. We GRANT appellant’s motion and

ORDER his brief to be filed by December 19, 2022. We CAUTION appellant

that if he fails to file his brief by that date, the Court may abate this case for a

hearing in the trial court to determine why the brief has not been filed. See TEX. R.

APP. P. 38.8(b).


                                              /s/   ERIN A. NOWELL
                                                    JUSTICE